DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17/382,420 filed 7/22/21.  
Claim(s) 30-49is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no PCT/US2017/047843, filed 08/21/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No.PCT/US2017/047843 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 30-49 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites insert into the header the information resource and content item into the body of the information resource, wherein identifying the content based on the content parameter value, which corresponding to the session identifier.
The limitation of insert into the header the information resource and content item into the body of the information resource, as drafted, is a process that, under its broadest reasonable interpretation, identifying of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “having one or more processor,” nothing in the claim element precludes the step from practically
being performed in the mind. For example, but for the “having one or more processor” language, “identifying” in the context of this claim encompasses the user manually identifying the content selection parameter value for a corresponding content provider.  Similarly, the limitation of insert into the header the information resource and content item into the body of the information resource, as drafted, is a process that, under its broadest reasonable interpretation, identifying of the limitation in the mind but for the recitation of generic computer components. For example, but for the “having one or more processor” language, “determining” in the context of this claim encompasses the user thinking that the most-used icons should be ranked higher than the least-used icons. If a claim limitation, under its broadest reasonable interpretation, identifying of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the ranking and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of insert into the header the information resource and content item into the body of the information resource) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the identifying and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 30-49 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,095,723 B2 [hereinafter as ‘723 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘723 patent contains the subject matter claimed in the instant application.  As per claim(s) 30, both applications are claiming common subject matter, as follows:
A method comprising:
receiving, by a data processing system ...;
identifying, by the data processing …; and
providing, by the data processing system, a script to the client device to insert into the header of the information resource, the script configured to cause the client device to retrieve a content item from the selected content provider to insert into the body of the information resource….
The claim(s) 1 of '723 patent contains every element of claim(s) 30 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 30 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).
 “Claim(s) 1of ‘723 is generic to the species of invention covered by claim(s) 30 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claim(s) 30 were properly rejected under the doctrine of obviousness-type double patenting."(In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
            
As per independent claim(s) 40, they are also directed to the same subject matter recited in claim 1 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 31-39, 41-49, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Objections
Claim(s) 30 & 40 is/are unclear to the examiner; what does it mean by stating “identifying, by the data processing system responsive to determining that the session identifier identified by the request was previously provided to the plurality of content providers, a content selection parameter value for a corresponding content provider of the plurality of content providers using the session identifier”?  The Examiner is not entirely sure how to identifying “a content selection parameter value”?  what exactly is that value?  Is this some sort of identification to identify the content provider?  And how is “a content selection parameter value” related back to the “session identifier”?  Please clarify
Claim(s) 30 & 40 is/are unclear to the examiner; what does it mean by stating “providing, by the data processing system, a script to the client device to insert into the header of the information resource, the script configured to cause the client device to retrieve a content item from the selected content provider to insert into the body of the information resource”?  The Examiner is not entirely sure what is a claimed invention?  Is the claimed invention to allocate the information into header and the content into the body or payload?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30, 32-37, 40, 42-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson, U.S. Patent/Pub. No. 2006/0218625 A1 in view of Singh, U.S. Patent/Pub. No. 2010/0257240 A1.
As to claim 30, Pearson teaches a method, comprising: 
the request identifying a session identifier for use in selecting content from one of a plurality of content providers into a body of the information resource (Pearson, page 2, paragraph 24 & 28, page 3, paragraph 29; page 4, paragraph 32-33; table 1, 3 & 5; i.e., [0029] The values of these parameters are based on the particular service provider server associated with each parameter; [0033] In a particular embodiment, the IDPL server 116 maintains a session with each end-user browser. Further, in a particular embodiment, the end-user browser sessions are stored and tracked using a Relational Database Management System (RDMS). In a particular embodiment, active sessions are stored and tracked using the following method.  When an end-user browser accesses a web server, before the web server sends any H1ML or redirect messages back to the end-user browser, the web server requests the contents of a cookie. If the cookie is present, the contents contain a session identifier that is unique to that specific end-user browser session.  The values of the parameters shown in Table 4 are populated dynamically as a result of end-user browser redirects to the IDPL server 116 from identity provider servers and service provider servers.); 
identifying, by the data processing system responsive to determining that the session identifier identified by the request was previously provided to the plurality of content providers, a content selection parameter value for a corresponding content provider of the plurality of content providers using the session identifier (Pearson, page 2, paragraph 24 & 28, page 3, paragraph 29; page 4, paragraph 32-33; table 1, 3 & 5; i.e., [0029] The values of these parameters are based on the particular service provider server associated with each parameter; [0032] In a particular embodiment, the values of the parameters in the above database tables for each identity provider server and service provider server remain relatively static during the operation of the IDPL server 116. Once the values of these parameters are configured, by a system manager, e.g., an identity provider server manager or a service provider server manager, the values of those parameters do not change very often. FIG. 2 illustrates static database table relationships between an Identity Provider Database Table 200, a Service Provider Database Table 202, and an Identity Provider to Service Provider Mapping Database Table 204); 
selecting, by the data processing system, a content provider from the plurality of content providers based on the content selection parameter value identified from the corresponding content provider of the plurality of content providers (Pearson, page 2, paragraph 24 & 28, page 6, paragraph 37; table 1, 3 & 5; i.e., [0037] The IDPL server
can compare the service provider server identifier to values listed in a Service Provider Database Table within the IDPL server in order to identify the service provider server);
providing, by the data processing system, a script to the client device, the script configured to cause the client device to retrieve a content item (Pearson, page 9, paragraph 63; table 1, 3 & 5; i.e., [0063] Referring to FIG. 8, a sample JavaScript subroutine is shown. In a particular embodiment, the JavaScript routine can be embedded in the body of the HTML fragment for the login screen (intelligent login form 700). The function name, shown in bold as fLoginForm( ), should match the onSubmit clause in the form tag in the HTML fragment, shown in FIG. 9).
But Pearson failed to teach the claim limitation wherein receiving, by a data processing system, from a client device, a request for instructions to insert into a header of an information resource; providing, by the data processing system
to insert into the header of the information resource, configured to cause the client device to retrieve a content item from the selected content provider to insert into the body of the information resource.
However, Singh teaches the limitation wherein receiving, by a data processing system, from a client device, a request for instructions to insert into a header of an information resource (Singh, figure 8; page 5, paragraph 80; page 6, paragraph 81-83; i.e., [0080] specifying the sequence and group identifier for every message by inserting the information into the message headers); providing, by the data processing system to insert into the header of the information resource, configured to cause the client device to retrieve a content item from the selected content provider to insert into the body of the information resource (Singh, figure 8; page 5, paragraph 80; page 6, paragraph 81-83; i.e., [0081] It is noted that while the present embodiment discloses a process for inserting this information, in other embodiments this information is in and part of the payload itself and does not need to be specifically inserted. Therefore, the following explanation is only used in certain embodiments for which it is desired to perform an explicit insertion of such data into the payload; [0083] Next, at 804, the sequence information for the message is inserted into the identified field within the message payload. Therefore, 804 may involve insertion of multiple data items into different fields within a message payload. For a message that is analyzed using XPath expressions, the sequence information should be inserted into the message in a manner that is compliant with XPath formats and specifications).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pearson to substitute information from Singh for parameter from Pearson to improved approach for implementing and configuring a resequencer that can efficiently and effectively order messages to be delivered to a message consumer (Singh, page 1, paragraph 8).
As to claim 32, Pearson-Singh teaches the method as recited in claim 30, wherein identifying further comprises retrieving, responsive to determining that the session identifier was previous provided, the content selection parameter value from each of the plurality of content providers using the session identifier (Pearson, page 2, paragraph 24 & 28, page 3, paragraph 29; page 4, paragraph 32-33; table 1, 3 & 5; i.e., [0029] The values of these parameters are based on the particular service provider server associated with each parameter; [0032] In a particular embodiment, the values of the parameters in the above database tables for each identity provider server and service provider server remain relatively static during the operation of the IDPL server 116. Once the values of these parameters are configured, by a system manager, e.g., an identity provider server manager or a service provider server manager, the values of those parameters do not change very often. FIG. 2 illustrates static database table relationships between an Identity Provider Database Table 200, a Service Provider Database Table 202, and an Identity Provider to Service Provider Mapping Database Table 204).
As to claim 33, Pearson-Singh teaches the method as recited in claim 30, wherein identifying further comprises determining to request retrieval of the content selection parameter value from the corresponding content provider, subsequent to a prior use of the content selection parameter value in selecting content (Pearson, page 2, paragraph 24 & 28, page 6, paragraph 37; table 1, 3 & 5; i.e., [0037] The IDPL server
can compare the service provider server identifier to values listed in a Service Provider Database Table within the IDPL server in order to identify the service provider server).
As to claim 34, Pearson-Singh teaches the method as recited in claim 30, wherein selecting further comprises executing, on the data processing system instead of the client device, a content selection process to select the content provider using a plurality of content selection parameter values identified from the corresponding plurality of content providers (Pearson, page 2, paragraph 24 & 28, page 6, paragraph 37; table 1, 3 & 5; i.e., [0037] The IDPL server can compare the service provider server identifier to values listed in a Service Provider Database Table within the IDPL server in order to identify the service provider server).
As to claim 35, Pearson-Singh teaches the method as recited in claim 30, wherein providing further comprises generating the script to include an address identifying the content item of the selected content provider, the script configured to cause the client device to retrieve the content item using the address (Pearson, page 5, paragraph 34; page 6, paragraph 37; page 9, paragraph 63; table 1, 3 & 5; i.e., [0034] Table and includes a plurality of parameters that can be used to configure mappings between valid identity provider servers and end-user sessions containing
identity provider server commands that are encoded within redirect universal resource locator servers (URLs).).
As to claim 36, Pearson-Singh teaches the method as recited in claim 30, wherein providing further comprises determining to select the script to provide to the client device, instead of a second script configured to cause the client device to retrieve the content selection parameter value and to execute a content selection process identifier (Pearson, page 2, paragraph 24 & 28, page 3, paragraph 29; page 4, paragraph 32-33; table 1, 3 & 5; i.e., [0029] The values of these parameters are based on the particular service provider server associated with each parameter; [0032] In a particular embodiment, the values of the parameters in the above database tables for each identity provider server and service provider server remain relatively static during the operation of the IDPL server 116. Once the values of these parameters are configured, by a system manager, e.g., an identity provider server manager or a service provider server manager, the values of those parameters do not change very often. FIG. 2 illustrates static database table relationships between an Identity Provider Database Table 200, a Service Provider Database Table 202, and an Identity Provider to Service Provider Mapping Database Table 204).
As to claim 37, Pearson-Singh teaches the method as recited in claim 30, wherein receiving further comprises receiving the request from the client device, responsive to the client device executing a second script included in the header of the information resource by a content publisher to retrieve the script for instructions (Pearson, page 9, paragraph 63; table 1, 3 & 5; i.e., [0063] Referring to FIG. 8, a sample JavaScript subroutine is shown. In a particular embodiment, the JavaScript routine can be embedded in the body of the HTML fragment for the login screen (intelligent login form 700). The function name, shown in bold as fLoginForm( ), should match the onSubmit clause in the form tag in the HTML fragment, shown in FIG. 9).

Claim(s) 40, 42-47 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 30, 32-37.  Therefore, claim(s) 40, 42-47 is/are also rejected for similar reasons set forth in claim(s) 30, 32-37.


Claim(s) 31, 38-39, 41 & 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson, U.S. Patent/Pub. No. 2006/0218625 A1 in view of Singh, U.S. Patent/Pub. No. 2010/0257240 A1, and further in view of McDonald, U.S. Pub. No. 2019/0213462 A1.
As to claim 31, Pearson-Singh teaches the method as recited in claim 30.  But Pearson-Singh failed to teach the claim limitation wherein identifying further comprises identifying the content selection parameter value in accordance with a conditional sequence for the corresponding content provider, the conditional sequence defining a plurality of content selection parameter values to be selected based on prior selection of content from the corresponding content provider.
However, McDonald teaches the limitation wherein identifying further comprises identifying the content selection parameter value in accordance with a conditional sequence for the corresponding content provider, the conditional sequence defining a plurality of content selection parameter values to be selected based on prior selection of content from the corresponding content provider (McDonald, page 10, paragraph 114; i.e., [0114] generate a sequence of random numbers dependent on an initial seed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson-Singh in view of McDonald so that the system would be able to randomly generated number.  One would be motivated to do so to provide more options for user (see McDonald, page 11, paragraph 115).
As to claim 38, Pearson-Singh teaches the method as recited in claim 30. But Pearson-Singh failed to teach the claim limitation wherein generating, by the data processing system, responsive to determining that the client device has not previously access any information resources of a content publisher, a session identifier to provide to each of the plurality of content providers.
However, McDonald teaches the limitation wherein generating, by the data processing system, responsive to determining that the client device has not previously access any information resources of a content publisher, a session identifier to provide to each of the plurality of content providers (McDonald, page 25, paragraph 245; i.e., [0045] can access the database to update state information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson-Singh in view of McDonald so that the system would be able to randomly generated number.  One would be motivated to do so to provide more options for user (see McDonald, page 11, paragraph 115).
As to claim 39, Pearson-Singh teaches the method as recited in claim 30, wherein providing, by the data processing system, to the client device, a second script including a plurality of content selection parameter values corresponding to the plurality of content providers, the second script configured to cause the client device to execute a content selection process to select a second content provider (Pearson, page 2, paragraph 24 & 28, page 6, paragraph 37; page 9, paragraph 63; table 1, 3 & 5; i.e., [0063] Referring to FIG. 8, a sample JavaScript subroutine is shown. In a particular embodiment, the JavaScript routine can be embedded in the body of the HTML fragment for the login screen (intelligent login form 700). The function name, shown in bold as fLoginForm( ), should match the onSubmit clause in the form tag in the HTML fragment, shown in FIG. 9; [0037] The IDPL server can compare the service provider server identifier to values listed in a Service Provider Database Table within the IDPL server in order to identify the service provider server).
But Pearson-Singh failed to teach the claim limitation wherein providing, by the data processing system, to the client device, responsive to determining that the client device has not previously accessed any information resources of a content publisher.
However, McDonald teaches the limitation wherein providing, by the data processing system, to the client device, responsive to determining that the client device has not previously accessed any information resources of a content publisher (McDonald, page 25, paragraph 245; i.e., [0045] can access the database to update state information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pearson-Singh in view of McDonald so that the system would be able to randomly generated number.  One would be motivated to do so to provide more options for user (see McDonald, page 11, paragraph 115).

Claim(s) 41, 48-49 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 31, 38-39.  Therefore, claim(s) 41, 48-49 is/are also rejected for similar reasons set forth in claim(s) 31, 38-39.

Listing of Relevant Arts
Cai, U.S. Patent/Pub. No. US 20150381522 A1 discloses inserted information into header field.
Ahn, U.S. Patent/Pub. No. US 20070239836 A1 discloses inserted to the header information.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449